Case 0:19-cv-62201-RS Document 1 Entered on FLSD Docket 09/04/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  Fort Lauderdale Division

                                              Case No.:

 GUILLERMO GARCIA,
 and individual,

                Plaintiff,

 v.

 BROWARD COUNTY SHERIFF’S
 OFFICE, a constitutional office of Broward
 County, Florida,

             Defendant.
 ___________________________________/

             COMPLAINT FOR VIOLATION OF FAIR LABOR STANDARDS

        Plaintiff, Guillermo Garcia (hereinafter “Garcia”), individually, by and through his

 undersigned counsel, files this Complaint and sues Defendant, Broward County Sheriff’s Office

 (hereinafter “BSO”), for violations of the Fair Labor Standards Act, as amended, 29 U.S.C. §201

 et seq. (hereinafter “FLSA”) and in support thereof states as follows:

                                 JURISDICTION AND VENUE

        1.      Jurisdiction is proper in this Court as claims are brought pursuant to the FLSA, 29

 U.S.C. §201, et seq., to recover overtime wages, liquidated damages, statutory penalties, other

 damages, and reasonable attorney’s fees and costs.

        2.      The Court has jurisdiction over this controversy pursuant to 28 U.S.C. §1331 and

 29 U.S.C. §216(b).

        3.      Venue is proper in the United States District Court, Southern District of Florida,

 pursuant to 28 U.S.C. §1391 because Defendant BSO is a public agency within the meaning of 29
Case 0:19-cv-62201-RS Document 1 Entered on FLSD Docket 09/04/2019 Page 2 of 6



 U.S.C. §203(x) located within the Southern District of Florida and as the events giving rise to this

 Complaint occurred within this District.

                                   FACTUAL ALLEGATIONS

        4.       This is an action to recover overtime wages, liquidated damages, statutory

 penalties, other damages, and reasonable attorney’s fees and costs pursuant to the FLSA, 29 U.S.C.

 §201, et seq.

        5.       Plaintiff Garcia is an adult resident of Broward County, Florida.

        6.       Defendant BSO is a “public agency” within the meaning of 29 U.S.C. §203(x) and

 is an “employer” within the meaning of 29 U.S.C. §203(d). Defendant BSO has its principal office

 and place of business at 2601 West Broward Boulevard, Fort Lauderdale, Florida 33312.

        7.       Defendant BSO is governed by and subject to 29 U.S.C. §207.

        8.       Plaintiff Garcia was employed in the role of a maintenance supervisor with

 Defendant BSO and earned a yearly salary of $72,234.73 as of the date of his retirement.

        9.       Notwithstanding the title of maintenance supervisor, Garcia did not have the ability

 to hire, terminate, advance, promote, or provide a change of status to other employees of BSO, nor

 was his recommendation provided particular weight in these regards.

        10.      Plaintiff Garcia was a non-exempt employee within the meaning of 29 U.S.C.

 §203(e)(2) of Defendant BSO who had his overtime wages unlawfully withheld in direct violation

 of the FLSA within the past two (2) years.

        11.      Plaintiff Garcia began his employment with Defendant BSO on July 11, 1989 and

 ultimately retired in March 2019.

        12.      At all times material hereto, Defendant required Plaintiff to work hours beyond


                                                  2
Case 0:19-cv-62201-RS Document 1 Entered on FLSD Docket 09/04/2019 Page 3 of 6



 forty (40) hours per week, but Plaintiff was not compensated for such overtime, despite being a

 non-exempt employee under the FLSA.

         13.    Specifically, BSO required Garcia to carry a cell phone and be available at any time

 to perform services for the organization.

         14.    Garcia was not designated a particular time by BSO to be “on-call.” Instead, BSO

 could call upon Garcia twenty-four (24) hours a day and seven (7) days a week.

         15.    Many of these calls would occur in the middle of the night and Garcia would spend

 several hours resolving the ongoing issue. The time spent resolving BSO duties would diminish

 Garcia’s personal time and affect his life’s abilities.

         16.    The time that Garcia would spend off the clock and attending to BSO duties was

 uncompensated.

         17.    Under the FLSA, Defendant BSO is required to pay its employee not less than one-

 and one-half times the employee’s pay for all hours worked over forty (40) hours in a work week.

         18.    At all times material times, Defendant BSO’s actions were willful and/or showed

 reckless disregard for the provisions of the FLSA in that Defendant BSO intentionally and willfully

 withheld overtime wages to which the Plaintiff was entitled.

         19.    At all times material hereto, Defendant BSO knew or should have known that by

 law it was required to pay Plaintiff overtime for all hours worked over forty (40) hours in a work

 week.

         20.    All conditions precedent to bringing this lawsuit have been satisfied or waived.

         21.    Plaintiff has retained undersigned counsel to represent him in this litigation and has

 agreed to pay a reasonable fee for undersigned counsel’s services.


                                                    3
Case 0:19-cv-62201-RS Document 1 Entered on FLSD Docket 09/04/2019 Page 4 of 6



                                         COUNT I
       (Fair Labor Standards Act - Failure to Pay All Earned Overtime Compensation)

         22.     Plaintiff re-alleges and reincorporates the allegations set forth in Paragraphs 1

 through 21 as if fully set forth herein.

         23.     At all times material herein, Plaintiff has been entitled to the rights, protections and

 benefits provided under the FLSA, 29 U.S.C. §201, et seq.

         24.     Plaintiff was employed with Defendant BSO as a maintenance supervisor and

 Plaintiff was paid a salary of $72,234.73.

         25.     Defendant BSO required Plaintiff to work forty (40) hours per week plus extended

 overtime hours beyond the forty (40) hours on a frequent basis.

         26.     Specifically, Defendant BSO required Plaintiff to be available during non-business

 hours via telephone and/or pager to receive work-related telephone calls. Defendant BSO further

 required Plaintiff to take, respond to and/or deal with the said telephone calls, in excess of the forty

 (40) hours per week already worked by Plaintiff. Such overtime work performed by Plaintiff and

 required by Defendant is not exempt under the FLSA.

         27.     Consequently, Plaintiff worked overtime for which he is entitled to be

 compensated.

         28.     Defendant BSO is obligated to pay Plaintiff overtime wages not less than one and

 one-half times the employee’s regular rate of pay for all hours worked over forty (40) hours in a

 work week.

         29.     Defendant BSO has failed and/or otherwise refused to pay Plaintiff for such

 overtime worked by Plaintiff and required by Defendant in violation of the FLSA.

         30.     At all relevant times, Defendant BSO has been aware of the provisions of FLSA

                                                    4
Case 0:19-cv-62201-RS Document 1 Entered on FLSD Docket 09/04/2019 Page 5 of 6



 and/or knew or should have known of its obligation to pay Plaintiff overtime compensation

 pursuant to the FLSA, 29 U.S.C. §201, et seq. Defendant BSO’s actions and/or omissions as

 alleged herein were knowing, willful, in bad faith and/or in reckless disregard of the provisions of

 the FLSA.

        31.      As a direct and proximate cause of Defendant BSO’s willful violations of the

 FLSA, overtime compensation has been unlawfully withheld from the Plaintiff for which

 Defendant BSO is liable pursuant to 29 U.S.C. §216(b) for such withheld overtime wages for the

 last three (3) years, together with an equal amount of unpaid overtime wages as liquidated

 damages, interest, reasonable attorney’s fees and the costs of this action.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court award Plaintiff all

 unpaid overtime compensation and all interest thereon accruing from the date such amounts were

 due; liquidated damages in an amount equal to the compensation shown to be owed pursuant to 29

 U.S.C. §216(b); attorney’s fees and costs under the FLSA against Defendant BSO; and such other

 monetary and equitable relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

              Plaintiff hereby demands a jury trial on all issues and claims so triable.

 Respectfully submitted, this 4th day of September, 2019.



                                                         /s/ Miguel Armenteros
                                                         Miguel Armenteros, Esq.
                                                         Fla. Bar No. 14929
                                                         John W. Annesser, Esq.
                                                         Fla. Bar No. 98233
                                                         Megan H. Conkey, Esq.
                                                         Fla. Bar No. 1002944
                                                         miguel@aa-firm.com

                                                    5
Case 0:19-cv-62201-RS Document 1 Entered on FLSD Docket 09/04/2019 Page 6 of 6



                                          service@aa-firm.com
                                          mconkey@aa-firm.com
                                          jannesser@aa-firm.com
 ‘                                        lconley@aa-firm.com
                                          ANNESSER ARMENTEROS, PLLC
                                          2525 Ponce de Leon Blvd, Suite 625
                                          Coral Gables, FL 33134
                                          (786) 600-7446 Telephone
                                          (786) 607-3022 Facsimile
                                          Counsel for Plaintiff




                                      6
